Citation Nr: 0619192	
Decision Date: 06/29/06    Archive Date: 07/07/06

DOCKET NO.  03-25 002	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUE

Entitlement to service connection for cysts.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. L. Krasinski, Counsel 


INTRODUCTION

The veteran served on active duty from October 1989 to 
September 1991.      

This matter came to the Board of Veterans' Appeals (Board) on 
appeal from a rating decision dated in October 2002 of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Denver, Colorado.  

In April 2004, the veteran testified at a videoconference 
hearing before the undersigned Veterans Law Judge.  A 
transcript of that hearing has been associated with the 
veteran's VA claims folder.

In July 2004, a motion to advance this case on the Board's 
docket was granted under the authority of 38 U.S.C.A. 
§ 7102(a) (West 2002) and 38 C.F.R. § 20.900(c) (2005). 

In an August 2004 Board decision, the Board reopened the 
claim of service connection for cysts and remanded this issue 
for additional development.  


FINDINGS OF FACT

1.  Service connection for a left epididymal cyst was granted 
in a March 2006 rating decision and a zero percent rating was 
assigned from March 29, 1996. 

2.  There is no "controversy" or "justiciable" service 
connection issue currently before the Board. 
 

CONCLUSION OF LAW

The claim of entitlement to service connection for cysts is 
dismissed due to the absence of a controversy at issue.  
38 U.S.C.A. § 7105(d) (West 2002). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran claims entitlement to service connection for 
cysts.  Service connection for a left epididymal cyst was 
granted in a March 2006 rating decision and a zero percent 
rating was assigned from March 29, 1996.  As service 
connection for a left epididymal cyst has already been 
established, there is no "controversy" or "justiciable" 
service connection issue currently before the Board.  The 
claim, therefore, must be dismissed.  38 U.S.C.A. § 7105(d) 
(West 2002).  See Schoen v. Brown, 6 Vet. App. 456, 457 
(1994); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994). 

ORDER

The claim of entitlement to service connection for cysts is 
dismissed.



____________________________________________
WARREN W. RICE, JR. 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


